UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                   ORDER
                    -against-
                                                              17 Cr. 251 (PGG-1)
 JOSHUA PEREZ,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing scheduled for January 23, 2020 is

adjourned to February 11, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York. Any submissions on behalf of the

Defendant are now due by January 2, 2020. The Government's submission is now due by

January 9, 2020.

Dated: New York, New York
       December _5, 2019
                                                  SO ORDERED.



                                                 Paul G. Gardephe
                                                 United States District Judge
